Title: To James Madison from Henry Lee, 19 August 1811
From: Lee, Henry
To: Madison, James


Dear SirAlexa. Aug 19th. 11
I received the other day a letter from my long loved friend Mr Stoddert requesting my correction of the statement of a conversation, wherever he may have misconceived my meaning. In this letter he expresses a high respect for yr. personal character, an admiration of yr. private virtues & an anxious wish to beleive that you was actuated by a sincere desire to close our affairs with G B: as I had asserted. He recapitulates a conversation you held with a gentleman in fredericksburgh when lately in that town according throughout with my report of what had passed between us, but going farther in manifestation of yr. wish to return to amity, with G B. than had been represented by me. In conclusion, I am requested to say, whether the statement referred to me is correct. To this letter which I intended to have transmitted to you, but which is mislaid I sent the enclosed reply. You will I trust excuse the trouble I unexpectedly give, when I tell you that I am led to it by my knowledge of the gross misrepresentations which prevail of every incident connected with you, of my fixed contempt for the despicable practice & my immutable aversion to be considered capable of participation in the vulgar vice. Mr Stodderts letter affords additional evidence to the catalogue which exists of the conviction of a large & respectable class of the nation, that you never can depart so widely from the system of policy adopted by yr. predecessor as to take G B cordially by the hand. Thus persuaded, nothing short of an actual settlement of past differences with the British govt. will ever convince this portion of the community, that your professions are sincere. They will not detract from yr. personal purity, as they will consider you sincere in yr. opinion of the fact, but so completely bewildered by long cherished prejudices as to be incapable of self knowledge in this particular. In this way, will be explained & reconciled their esteem & veneration for yr. moral character with their persuation that yr. declarations of solicitude to settle our dispute with G. B are destitute of sincerity. I anxiously wish & hope that a few months will prove their error not only because I should be gratified in seeing yr. measures approved & supported by this intelligent & respectable portion of our fellow citizens, but from my unceasing desire to see united in the bonds of amity two nations so exactly calculated to promote each others good, & between whom the torch of discord should never be lighted. The only two nations of the many in the world who understand the meaning of liberty, which best political blessing of God to man will flourish so long as its two potent votarys continue to cherish good will & friendship, & will become endangered whenever they imbrue their hands in each others blood.
God forbid that this latter alternative should ever occur, but occur it must & will, unless this state of semi-warfare is exchanged shortly for the solid enjoyments sure to follow the return of amity peace & good will. At this moment we are liable to events which may hurry the two nations into war, in contravention to the will of the two governments. If this be correct & a recollection of the affair of the little Belt affirms it to be so, are we not hourly exposed to its repititions & can these take place without plunging the two nations into blood & slaughter. Why then shall we delay the propitious epoch of restoration to our mutual concord & permanent peace. If obstacles not to be surmounted do interpose they ought to be made known to the nation & we ought to be prepared for war. A continuance in the present state of half war, is of all others the most debasing to the national character & nearly as injurious as war itself to individual prosperity. Take us out of the odious condition by restoration of amity, or by drawing the sword.
It is better to fight our way to future peace, than to drag on in this state of disputation & irritation, which must lead to war & perhaps at a period not so favorable to us as the present moment.
In expressing to you these sentiments I am sure you will derive new proofs of my solicitude for yr. magistratical honor & for our countrys good. I have been brought into this exposition of my opinions from the fulness of zeal which overpowers my mind whenever it is turned to the degrading & deteriorating condition of our country & fellow citizens, which never fails to urge me to contribute my mite to their releif.
Long as this letter is already I cannot refrain from rehearsing two matters current in this city, as they strike me to be of that sort proper for you to know, whether false or true.
Shortly after yr. departure a Mr Davis (brother to a Doctor Davis who once edited a paper in New-york under the auspices of Col. Burr) came to the city & there gave out that he had been sent by General Armstrong to you for the purpose of announcing his contritition [sic] in having heretofore opposed yr. administration, & of assuring you of his future cordial co-alition & support. In furtherance of this change in his conduct, Davis asserted that he was particularly charged by Armstrong to inform you that he had been urged by R Smith & General W while in this city last winter to establish a gazette in New York for the purpose of driving you from yr. station.
Mr Davis affected great mortification in finding that you had left Washington & expressed occasionally a determination to wait upon you in yr. retirement.
What this man could have in view by his visit is as inexplicable to me as are the tales which he circulated false.
I have seen a letter from Genl. Armstrong written about the time that Davis left N York speaking of the man with abhorrence & contempt & warning his friend against countenancing the individual or accrediting his fabrications.
General Wilkinson with whom I conversed on the subject, seemed very uneasy lest the reports might reach you & might induce you to beleive him as intriguing with Smith & others. He wrote instantly to Armstrong communicating Davis[’]s tales & requiring an explanation so far as he was concerned.
Armstrong’s answer had not arrived two days ago, but Wilkinson assures me that he never heard Smith or armstrong or any other person propose the measure alluded to, unless indeed a conversation with Colvil the clerk last winter may be construed into such a proposition. This reptile suggested the wisdom of such a step & if I did not misconceive Wilkinson, went so far as to say he had serious thoughts of executing some such plan for the purpose of assailing you with all his might. I am persuaded poor Wilkinson is entirely innocent & I trust you will so consider him.
The other affair concerns Colvil principally; it is generally said, if not universally, that when the Secretary of State saw Colvill’s reply to Smiths pamphlet, that he became extremely offended at the clerks breach of official trust & that he determined to cleanse his department by immediate dismissal of the culprit. Monroe called at the Govermt. house in the evening & communicated to you his intention. You instantly left the room when yr. lady whom Monroe found sitting with you interceded in Colvils behalf & prevailed on the secretary to recede from his determination. This tale is bottomed on Mr Dawsons authority and it excites real distress among yr. real friends, in as much as it seems to confirm previous reports respecting Colvil, which had become obsolete in a degree but are now revived.
I give to you these incidents as I heard them related, you will give to them the attention they may merit. I early did myself the honor to tell you that the union of the name of Colvill to yr. name would be received with horror by all who truely love you, this I have seen already completely verified. He may be the vile wretch he is represented to be, whether or not, he certainly is a very tattling impertinent & meddling gentleman, ready to talk write or act as his interest may dictate, in the habit of pretending to much secret intercourse with yr. family & of communicating the interchange of such intercourse whenever & wherever he can promote his views. I am my dear sir always Yr. faithful friend & most ob: h: sert.
Henry Lee
